Citation Nr: 1820560	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-24 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, to include hiatal hernia, ulcer, and gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Buck Denton, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1976 to August 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the VA Regional Office (RO) in Louisville, Kentucky.

The Board remanded the claims for further development in March 2016.  The issue now returns for appellate review.


FINDINGS OF FACT

1.  The Veteran's gastrointestinal disorder does not result from disease or injury incurred in active service.

2.  The Veteran's low back disorder does not result from disease or injury incurred in active service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a gastrointestinal disorder, to include hiatal hernia, ulcer, and GERD, are not satisfied.  38 U.S.C. §§ 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for a low back disorder are not satisfied.  38 U.S.C. §§ 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Service Connection

Service connection will generally be awarded for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for arthritis and peptic or gastric ulcers, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis and peptic or gastric ulcers, service connection may alternatively be established with evidence of chronicity of the disease during service or during a presumptive period following service separation, or by showing a continuity of symptoms after service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  When chronicity or continuity of symptoms is shown, evidence of a medical nexus or causal link to service is not required to establish service connection.  Walker, 708 F.3d at 1338-39; 38 C.F.R. § 3.303(b). 

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C. § 1154 (a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




A.  Gastrointestinal Disorder

Upon a review of the evidence of record in conjunction with the applicable laws and regulations, the Board finds that the weight of the evidence of record is against a finding that the Veteran's gastrointestinal disorder is etiologically related to service.

The Veteran's service treatment records note complaints and treatment for gastrointestinal issues in March 1977, which included abdominal cramps, vomiting, and diarrhea and again in May 1981, which included diarrhea and a diagnosis of gastroenteritis.  The Veteran was given an examination prior to separation in May 1984.  At that time, the Veteran denied frequent indigestion in addition to stomach, liver, or intestinal trouble.  His abdomen and viscera were found to be normal.

The Veteran received a VA examination in June 2017.  The examiner noted a diagnosis of GERD unrelated to service and found that the Veteran's GERD was less likely as not caused by service.  The examiner found that the Veteran's acute episodes of gastroenteritis in 1977 and 1981 were transient in nature with no long-term sequelae.  The examiner noted that gastroenteritis is distinguishable from GERD with no epidemiologic evidence of a causal association between the acute gastroenteritis and the development of GERD years later.

The Board finds that the June 2017 medical opinion weighs against a finding that the Veteran's GERD is etiologically related to service.  The June 2017 VA medical opinion is highly probative as the examiner interviewed the Veteran, reviewed and discussed relevant treatment records, and provided opinions supported by clear and thorough rationales.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

The Board has considered the Veteran's lay statements regarding the etiology of his gastrointestinal disability.  While the Veteran is competent to report observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Therefore, the Veteran is not competent to provide an etiology for his gastrointestinal disability, and his assertions regarding the etiology of his gastrointestinal disability are afforded low probative weight.   

As such, a preponderance of the evidence is against finding a direct nexus between a disease or injury in service and the Veteran's gastrointestinal disorder.  There is no evidence of a peptic or gastric ulcer in service, peptic or gastric ulcers did not arise within one year of separation, and there is no continuity of symptomatology following service.  Accordingly, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).

B.  Low Back Disorder

Upon a review of the evidence of record in conjunction with the applicable laws and regulations, the Board finds that the weight of the evidence of record is against a finding that the Veteran's low back disorder is etiologically related to service.

The Veteran's service treatment records note a complaint and treatment of mid-lumbar back pain in February 1977.  The Veteran was diagnosed with a lumbar strain.  The Veteran was given an examination prior to separation in May 1984.  At that time, the Veteran denied arthritis and recurrent back pain.  His spine was found to be normal.

The Veteran received a back examination in June 2017.  The examiner noted a diagnosis of degenerative arthritis of the spine.  The examiner discussed the Veteran's reported history of back issues in service and noted that the Veteran stated he was treated for back problems "probably [a] couple of years" after service.  The examiner also recorded that the Veteran reported that he stopped working 10 years before due to issues with his back.  The examiner found that the Veteran's back condition was less likely as not incurred in or caused by service.  The examiner determined that, after a review of the Veteran's records, there was an absence of chronic complaints, evaluation, or treatment for a back condition while in service or in close proximity to separation.  The examiner found that although the Veteran was treated for back problems in service, those symptoms were related to an acute low back strain and transitory in nature.  The examiner did not find evidence of recurrent treatment or complaints of any back condition for the remainder of the Veteran's service, including on separation.  The examiner opined that there was a lack of objective medical evidence linking the onset of the Veteran's current lumbar spine symptomatology to service.  He explained that the back symptoms complained of over 20 years after service could not reasonably be connected to service when there were multiple other aging/occupational/daily activity factors in the intervening years.  The examiner determined that the Veteran's mechanical strain, which occurred in service, was not the same as and did not cause the Veteran's current back-related joint degeneration.  Furthermore, the examiner found that there was no documentation of low back degenerative changes in service, and as a result, the examiner concluded that the Veteran's degenerative changes of the spine were due to a gradual process associated with aging.

The Board finds the June 2017 VA medical opinion to be highly probative as the examiner interviewed the Veteran, reviewed and discussed relevant treatment records, and provided opinions supported by clear and thorough rationales.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  As such, the Board finds that the June 2017 medical opinion weighs against a finding that the Veteran's degenerative arthritis of the spine is etiologically related to service.

The Board has considered the Veteran's lay statements regarding the etiology of his low back disability.  While the Veteran is competent to report observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Therefore, the Veteran is not competent to provide an etiology for his low back disability, and his assertions regarding the etiology of his low back disability are afforded low probative weight.   

A preponderance of the evidence is against finding a direct nexus between a disease or injury in service and the Veteran's degenerative arthritis of the spine.  There is no evidence of a degenerative arthritis of the spine in service, degenerative arthritis of the spine did not arise within one year of separation, and there is no continuity of symptomatology following service.  Accordingly, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for a gastrointestinal disorder, to include hiatal hernia, ulcer, and GERD, is denied.

Service connection for a low back disorder is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


